Title: Presidential Proclamation, 30 December 1816
From: Madison, James
To: 



30 December 1816

JAMES MADISON, President of the United States of America,
To all who shall see these presents, greeting:
Whereas a Treaty of cession between the United States of America, and the Chactaw Nation of Indians was made and concluded on the 24th day of October, in the year one thousand eight hundred and sixteen, at the Chactaw Trading House, by Commissioners on the part of the said states, and the said nation of Indians, by their Leaders, Captains and Warriors, which Treaty is in the words following to wit:
A Treaty of cession between the United States of America, and the Chactaw Nation of Indians.
James Madison, President of the United States of America, by General John Coffee, John Rhea and John M’Kee, esqs. Commissioners on the part of the United States, duly authorized for that purpose, on the one part, and the Mingoes, Leaders, Captains and Warriors of the Chactaw nation in general council assembled, in behalf of themselves and the whole nation on the other part, have entered into the following articles, which, when ratified by the President of the United States, with the advice and consent of the Senate, shall be obligatory on both parties.
Art. 1.  The Chactaw Nation, for the consideration hereafter mentioned, cede to the United States all their title and claim to lands lying east of the following boundary: Beginning at the mouth of Ooktibbecha the Chickasaw boundary, and running from thence down the Tombigby river until it intersects the northern boundary of a cession made to the United States by the Chactaws at Mount Dexter, on the 16th November, 1805.
Art. 2.  In consideration of the foregoing cession, the United States engage to pay to the Chactaw Nation the sum of six thousand dollars annually for twenty years; they also agree to pay them in merchandize to be delivered immediately on signing the present Treaty, the sum of ten thousand dollars.
Done and executed in full and open Council, at the Chactaw Trading House, this twenty fourth day of October, in the year our Lord one thousand eight hundred and sixteen, and of the Independence of the United States the forty first.
John Coffee,l. s.John Rhea,l. s.John M’Kee, l. s.Meshool tubbee, his x markl. s.Poushamattaha, his x markl. s.Pukshunnubbee, his markl. s.General Terror, his x markl. s.Chactaw Eestannokee, his x markl. s.General Humming Bird, his x markl. s.Talking Warrior, his x markl. s.David Folsom. l. s.Bob Cole, his x markl. s.Oopuppa, his x markl. s.Hoopoieeskitteenee, his x markl. s.Hoopoieemiko, his x markl. s.Hoopoieethoma, his x markl. s.
Witness,
Tho. H. Williams, Secretary to the Commission.
John Pithlynn,}Interpreters.Turner Brashear,M. Mackey,Silas Dinmoor,
R. Chamberlin.
Now, therefore, be it known, that I, James Madison, President of the United States of America, having seen and considered the said Treaty, have, by and with the advice and consent of the Senate, accepted, ratified, and confirmed the same, and every clause and article thereof.


l. s.In testimony whereof, I have caused the seal of the United States to be hereunto affixed, and have signed L. S. the same with my hand.  Done at the City of Washington, this 30th day of December, A. D. one thousand eight hundred and sixteen, and of the Independence of the United States the forty first.
JAMES MADISON.



By the President:
James Monroe, Secretary of State.
